DETAILED ACTION
The Amendment filed on March 16th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Brett A. Carlson on May 02nd, 2022. During the telephone conference, Mr. Carlson has agreed and authorized the Examiner to amend claims 1, 11, 17 & 19 and to cancel claim 10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/29/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 11, 17 & 19 and canceling claim 10 as following:
Claim 1: (Currently Amended) An automated process performed by a host device comprising a processor, a memory and an interface configured to physically and electrically couple to a user-provided storage device, the automated process comprising:
recognizing, by the host device, that the user-provided storage device has been inserted into a port of the host device;
initially creating, by the processor, a device identifier and a user identifier, wherein the device identifier is based upon a unique identification of the host device, and wherein the user identifier is based upon a unique identification of the user;
providing, by the host device, the device identifier and the user identifier to the user-provided storage device for storage of the device identifier and the user identifier by the user-provided storage device;
subsequently verifying, by the processor of the host device, the user-provided storage device by the host device, wherein the subsequently verifying comprises:
digitally re-creating, by the processor, the device identifier based upon the unique identification of the host device;
reading the previously-stored device identifier and the previously-stored user identifier from the user-provided storage device;
digitally comparing the re-created device identifier with the previously-stored device identifier;
pairing the storage device to the host device when the recreated device identifier matches the previously-stored device identifier; 
when the re-created device identifier does not match the previously-stored device identifier, the host device re-creating the user identifier based upon user information currently available to the host device and comparing the re-created user identifier with the previously-stored user identifier and, when the re-created user identifier matches the previously-stored user identifier, pairing the storage device to the host device; and
after pairing with the user-supplied storage device, the host device encrypting only a portion of the content stored on the user-supplied storage device.

Claim 10: (Canceled)

Claim 11: (Currently Amended) A host device to store media content on a user-supplied storage device, the host device comprising:
an interface to physically and electrically couple with the user-supplied storage device;
a memory configured to store computer-executable instructions; and
a processor configured to execute the computer-executable instructions to perform an automated process that comprises:
recognizing, by the processor, that the user-supplied storage device has bene inserted into the interface of the host device;
initially creating, by the processor, a device identifier and a user identifier, wherein the device identifier is based upon a unique identification of the host device, and wherein the user identifier is based upon a unique identification of the user;
storing the device identifier and the user identifier on the user-provided storage device via the interface;
subsequently verifying the user-provided storage device by recreating the device identifier and the user identifier based upon information then available to the host device, reading the device and user identifiers previously stored on the user-provided storage device via the interface, comparing the re-created device and user identifiers to the device identifier and user identifier previously stored on the user-supplied storage device, and pairing the storage device to the host device to thereby permit subsequent digital communication between the storage device and the host device when the recreated device identifier matches the previously-stored device identifier or when the recreated user identifier matches the previously-stored user identifier, and otherwise not pairing the user-supplied storage device to the host device, wherein, after pairing with the user-supplied storage device, the host device is further operable to encrypt only a portion of the content stored on the user-supplied storage device.

Claim 17: (Currently Amended) A host device comprising:
a memory configured to store computer-executable instructions;
a network interface to communicate via a digital network;
a storage interface to physically and electrically couple with a user-supplied storage device; and
a processor, wherein the processor is configured to execute the computer-executable instructions to perform an automated process that comprises: 
recognizing that the user-provided storage device has been inserted into a port of the host device;
initially creating a device identifier and a user identifier, wherein the device identifier is based upon a unique identification of the host device, and wherein the user identifier is based upon a unique identification of the user;
providing the device identifier and the user identifier to the user-provided storage device for storage of the device identifier and the user identifier by the user-provided storage device;
subsequently verifying the user-provided storage device by the host device, wherein the subsequently verifying comprises:
digitally re-creating the device identifier based upon the unique identification of the host device;
reading the previously-stored device identifier and the previously-stored user identifier from the user-provided storage device;
digitally comparing the re-created device identifier with the previously-stored device identifier;
pairing the storage device to the host device when the recreated device identifier matches the previously-stored device identifier; 
when the re-created device identifier does not match the previously-stored device identifier, re-creating the user identifier based upon user information currently available to the host device and comparing the re-created user identifier with the previously-stored user identifier and, when the re-created user identifier matches the previously-stored user identifier, pairing the storage device to the host device; and
after pairing with the user-supplied storage device, the host device encrypting only a portion of the content stored on the user-supplied storage device.

Claim 19: (Currently Amended) The host device of claim 17 

Examiner’s Statement of reason for Allowance
Claims 10 and 15 were canceled. Claims 1-9, 11-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a computing apparatus, a non-transitory computer-readable medium and a method for behavior user security policy. The closest prior arts, as previously recited, Kooman (U.S. Pub. Number 2011/0107378) and Kang (U.S. Pub. Number 2013/0019109) are also generally direct to various aspects for authorizing access to content for a television receiver and using a non-volatile storage device. However, none of Kooman and Kang teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 11 and 17. For example, none of the cited prior arts teaches or suggests the elements of “recognizing, by the host device, that the user-provided storage device has been inserted into a port of the host device; initially creating, by the processor, a device identifier and a user identifier, wherein the device identifier is based upon a unique identification of the host device, and wherein the user identifier is based upon a unique identification of the user; providing, by the host device, the device identifier and the user identifier to the user-provided storage device for storage of the device identifier and the user identifier by the user-provided storage device; subsequently verifying, by the processor of the host device, the user-provided storage device by the host device, wherein the subsequently verifying comprises: digitally re-creating, by the processor, the device identifier based upon the unique identification of the host device; reading the previously-stored device identifier and the previously-stored user identifier from the user-provided storage device; digitally comparing the re-created device identifier with the previously-stored device identifier; pairing the storage device to the host device when the recreated device identifier matches the previously-stored device identifier; when the re-created device identifier does not match the previously-stored device identifier, the host device re-creating the user identifier based upon user information currently available to the host device and comparing the re-created user identifier with the previously-stored user identifier and, when the re-created user identifier matches the previously-stored user identifier, pairing the storage device to the host device; and after pairing with the user-supplied storage device, the host device encrypting only a portion of the content stored on the user-supplied storage device.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-9, 12-14, 16 & 18-20 are allowed because of their dependence from independent claims 1, 11 & 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436